DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/01/2021 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 06/01/2021 is/are being considered by the examiner.
Claims 1, 4-15, 18, 21-24 are pending:
Claims 2, 3, 16, 17, 19, 20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, and/or due to the Board’s decision, and/or the Examiner’s Answer, with respect to 35 USC 112a have been fully considered.
The rejections of record relative to the Final Office Action dated 03/19/2019


The rejections of record relative to the Final Office Action dated 03/19/2019

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Mackin (US 8,955,794), have been fully considered. 
Applicant asserts that the newly amended limitations are distinguishing over Mackin.
The office respectfully disagrees, as (1) the recitation is not required, as it merely further describes the an above recitation that is itself not required, and introduces an additionally not required recitation due to “if” where as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II., and as upheld as part of the rejection of record that was affirmed by the Board and (2) as discussed in the 35 USC 102 and 103 art rejection sections below, Mackin Fig8; C13L17-60, C15L62-C16L36, sensor 616 is in the first fluid connection and directly downstream of the second fluid connection and the heat exchanger, and thus determinations by control system 280/292 are indicative of the condition of the flow through first/second fluid connections and the heat exchanger


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L19, amend “said first and second fluid connections” to be “said first fluid connection and said second fluid connection” to improve clarity and to conform with the rest of claim 1 notation 
Claim 6
L3, amend “the turbine and compressor sections” to be “the turbine section and the compressor section” to improve clarity and to conform with claim 5 notation



Claim Interpretation - Language
Language and/or terms in the claims are interpreted as defined by applicant and as accepted by the Board.
As discussed in the 35 USC 102 art rejection section below; the contingent limitations introduced in the independent claims are not required under the BRI of the claim(s) per MPEP 2111.04.II, as the claim language does not require that the contingent condition be met. If the claim language was constructed such that the condition precedent is required to be met, then the corresponding claim recitation would be required under the BRI. For example, the following amendment would require the condition precedent: “...said control programmed to identify a condition of the cooling air system [[if]] when the sensed pressure...”.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“control” as first introduced in Claim 1, 21, 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“control”
Para45, “part of a full authority digital engine control (FADEC)”
Or equivalents
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-15, 18, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1
L5-6, limitation “, and driving said fan rotor” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which structure in particular is performing the recited driving of said fan rotor, as due to the construction of the claim language, as either of the low or high pressure turbines or no structure at all may be reference in the cited limitation
L17-18, limitation “such that if … can be taken” renders the claim indefinite, as the metes and bounds of the claim are unknown, as due to “such that if” it is unknown if the cited limitation is an optional limitation, is a recitation of a hypothetical musing by applicant, or if the cited limitation is merely continuing to detail the not required recitation of L14-17 corresponding to “if” is not required by the claim, as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II
Claim 9
L1, limitation “as set forth in claim 2” renders the claim indefinite, as the metes and bounds of the claim are unknown, as Claim 2 has been canceled.
For the purpose of applying art, the office will consider claim 9 to depend upon claim 1
Claim 13
L1-2, limitation “said action is a maintenance step,” renders the claim indefinite, as the cited limitation is directed towards how to use the claimed apparatus structure, and a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, per MPEP 2173.05(p).II.
Claim 15
L2, limitation “the engine” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it 
Claim 21
L11-12, limitation “such that if … can be taken” renders the claim indefinite, as the metes and bounds of the claim are unknown, as due to “such that if” it is unknown if the cited limitation is an optional limitation, is a recitation of a hypothetical musing by applicant, or if the cited limitation is merely continuing to detail the not required recitations corresponding to “if” is not required by the claim, as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II
L14, limitation “said expected condition” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L17-18, limitation “wherein said action is a maintenance step” renders the claim indefinite, as the cited limitation is directed towards how to use the claimed apparatus structure, and a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, per MPEP 2173.05(p).II.
Claim 24
L11-12, limitation “a maintenance step” renders the claim indefinite, as the cited limitation is directed towards how to use the claimed apparatus structure, and a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, per MPEP 2173.05(p).II.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 18, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin (US 8,955,794).
Claim 21
Mackin discloses:
“A gas turbine engine (Fig1-12, and in particular Fig1,6,8,9, engine 200) comprising: 
a compressor section and a turbine section (Fig6, fairly disclosed at bottom of drawing, further corresponding to 234,232); 
a cooling air system (system 602) including a first fluid connection (valve 614, inlet 610, outlet 612, associated piping/tubes) to tap cooling air and pass the cooling air through a heat exchanger (functional limitation. Fig6, intercooler 604 shown in fluid communication with first fluid connection), and a second fluid connection (inlet 606, outlet 608) for returning air from the heat exchanger back to at least one of the compressor section and the turbine section for cooling (functional limitation. Fig6, fluid communication); 
a first sensor (sensor 616; C13L17-60, C15L62-C16L36) for sensing a pressure of the cooling air downstream of the heat exchanger (functional limitation. Fig8; C13L17-60, C15L62-C16L36) and a control to compare the sensed pressure of the cooling air to an expected pressure (control system 280/292; C13L17-60, C15L62-C16L36), and said control programmed to identify a condition of the cooling air system if (recitation corresponding to “if” is not required by the claim, as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II) the sensed pressure differs from the expected pressure by more than a predetermined amount (Fig8; C13L17-60, C15L62-C16L36); and 
said condition being indicative of a potential failure in said heat exchanger, said first fluid connection, or said second fluid connection (recitation not required, as it merely further describes the above recitation that is itself not required, and introduces an additionally not required recitation due to “if” , such that if cooling air is not properly passing to the turbine section an action can be taken (recitation not required, as it merely further describes the above recitation that is itself not required, and introduces an additionally not required recitation due to “if” where as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II); wherein a reference pressure is also sensed and said pressure sensed by said first sensor is compared to said reference pressure as said expected condition (functional limitation. Fig6,8,9; C13L17-60, C15L62-C16L36); wherein said reference pressure is a pressure sensed downstream of said compressor section (functional limitation. Fig6,8,9; C13L17-60, C15L62-C16L36); 
wherein said action is a maintenance step, and said comparison results in varying levels of indicated maintenance (recitation not required, as it merely further describes the corresponding recitation, that is itself not required, as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II); and 
wherein if the comparison results in the pressure sensed by the first sensor differing from said expected pressure by a first amount, then routine maintenance is indicated whereas if said pressure sensed by said first sensor differs from said expected pressure by a second greater amount, a more drastic step than routine maintenance is indicated (recitations are not required by claim due to each instance of “if”, as the claim language does not specify what happens in the “if not” condition, see MPEP 2111.04.II).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 18
Mackin discloses: “The gas turbine engine as set forth in claim 21, wherein said expected pressure is an artificially determined reference pressure (Mackin: Fig8, threshold value is a preset or predetermined limit as derived from the engine’s operating conditions to at least the same degree of support as applicant has for the instant limitation; C13L17-60, C15L62-C16L36).”
Claim 22
Mackin discloses: “The gas turbine engine as set forth in claim 21, wherein said pressure is sensed downstream of said second fluid connection (functional limitation. Mackin: Fig6, sensor 616 is downstream of outlet 608).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 23
Mackin discloses: “The gas turbine engine as set forth in claim 21, wherein said more drastic step is a power reduction of the engine (recitation not required by claim due merely a further description of the not required recitations of claim 21).”
Claim 24
Mackin discloses: 
“A gas turbine engine (Fig1-12, and in particular Fig1,6,8,9, engine 200) comprising: 
a compressor section and a turbine section (Fig6, fairly disclosed at bottom of drawing, further corresponding to 234,232); 
a cooling air system (system 602) including a first fluid connection (valve 614, inlet 610, outlet 612, associated piping/tubes) to tap cooling air and pass the cooling air through a heat exchanger (functional limitation. Fig6, intercooler 604 shown in fluid communication with first fluid connection), and a second fluid connection (inlet 606, outlet 608) for returning air from the heat exchanger back to at least one of the compressor section and the turbine section for cooling (functional limitation. Fig6, fluid communication); and 
a first sensor (sensor 616; C13L17-60, C15L62-C16L36) for sensing a pressure of the cooling air downstream of the heat exchanger (functional limitation. Fig8; C13L17-60, C15L62-C16L36) and a control to compare the sensed pressure of the cooling air to an expected pressure (control system 280/292; C13L17-60, C15L62-C16L36), and said control programmed to identify a condition of the cooling air system if (recitation corresponding to “if” is not required by the claim, as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II) the sensed pressure differs from the expected pressure by more than a predetermined amount (Fig8; C13L17-60, C15L62-C16L36), said condition being indicative of a potential failure in said heat exchanger, said first fluid connection, or said second fluid connection (recitation not required, as it merely further describes the above recitation that is itself not required, and introduces an additionally not required recitation due to “if” where as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II. Fig8; C13L17-60, C15L62-C16L36, sensor 616 is in the first fluid connection and directly downstream of the second fluid connection and the heat exchanger, and thus determinations by control system 280/292 are indicative of the condition of the flow through first/second fluid connections and the heat exchanger), such that if cooling air is not properly passing to the turbine section a maintenance step can be taken (recitation not required, as it merely further describes the above recitation that is itself not required, and introduces an additionally not required recitation due to “if” where as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II); wherein a reference pressure is also sensed and said pressure sensed by said first sensor is compared to said reference pressure as said expected condition (functional limitation. Fig6,8,9; C13L17-60, C15L62-C16L36), wherein if a difference between said sensed pressure and said expected pressure exceeds a maximum, said maintenance step being a reduction to the power of the engine (recitations are not required by claim due to each instance of “if”, as the claim language does not specify what happens in the “if not” condition, see MPEP 2111.04.II).”


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-15, as best understood in light of the 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 8,955,794) in view of McCune (US 8,747,055).
NOTE: discussion of claims is not in numeric order, in order to better reflect proper claim dependency.
Claim 1
Mackin discloses:
“A gas turbine engine (Fig1-12, and in particular Fig1,6,8,9, engine 200) comprising: 
a compressor section and a turbine section (Fig6, fairly disclosed at bottom of drawing, further corresponding to 234,232), 
…
a cooling air system (system 602) including a first fluid connection (valve 614, inlet 610, outlet 612, associated piping/tubes) to tap cooling air and pass the cooling air through a heat exchanger (functional limitation. Fig6, intercooler 604 shown in fluid communication with first fluid connection), and a second fluid connection (inlet 606, outlet 608) for returning air from the heat exchanger back to at least one of the compressor section and the turbine section for cooling (functional limitation. Fig6, fluid communication); and 
a first sensor (sensor 616; C13L17-60, C15L62-C16L36) for sensing a pressure of the cooling air downstream of the heat exchanger (functional limitation. Fig8; C13L17-60, C15L62-C16L36) and a control to compare the sensed pressure of the cooling air to an expected pressure (control system 280/292; C13L17-60, C15L62-C16L36), and 
said control programmed to identify a condition of the cooling air system if (recitation corresponding to “if” is not required by the claim, as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II) the sensed pressure differs from the expected pressure by more than a predetermined amount (Fig8; C13L17-60, C15L62-C16L36),
said condition being indicative of a potential failure in said heat exchanger, said first fluid connection, or said second fluid connection (recitation not required, as it merely further describes the above recitation that is itself not required, and introduces an additionally not required recitation due to “if” where as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II. Fig8; C13L17-60, C15L62-C16L36, sensor 616 is in the first fluid connection and directly downstream of the second fluid connection and the heat exchanger, and thus determinations by control system 280/292 are indicative of the condition of the flow through first/second fluid connections and the heat exchanger), such that if cooling air is not properly passing to the turbine section an action can be taken (recitation not required, as it merely further describes the above recitation that is itself not required, and introduces an additionally not required recitation due to “if” where as the claim language does not specify what happens ‘should not’ / “if not” the conditions differs enough, see MPEP 2111.04.II); and
wherein said first and second fluid connections are fluid conduits (Fig6, valve 614, inlet 610, outlet 612, associated piping/tubes, inlet 606, and outlet 608 are conduits for “bleed air”, which is a fluid).
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
The office notes that functional language is being indicated as such in order to improve the record of how the limitations are being read by the office.
The office notes that the provided notation regarding functional language has been updated relative to the prior office actions to aid applicant’s reading and understanding of claim mapping. The office invites applicant to reach out if applicant has any questions.
Mackin is silent to a gear reduction and explicit discussion regarding the standard rotor shaft driving arrangements.
McCune teaches as best seen in Fig1A and as discussed in C3L66-C6L8
“… a compressor section (24) and a turbine section (28), said compressor section including a low pressure compressor (44) and a high pressure compressor (52), and said turbine section including a low pressure turbine (46) and a high pressure turbine (54);
a fan rotor (fan 42 and corresponding rotor best seen Fig1), said low pressure turbine driving said low pressure compressor (shaft 40), and driving said fan rotor through a gear reduction (geared architecture 48) such that said fan rotor rotates at a lower speed than said low pressure turbine (functional limitation. C4L28);
said high pressure turbine driving said high pressure compressor (shaft 50);
…”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the standard rotor shaft driving arrangements 
Claim 4
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 1, wherein said pressure is sensed downstream of said second fluid connection (functional limitation. Mackin: Fig6, sensor 616 is downstream of outlet 608).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 5
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 4, wherein said cooling air is returned into a diffuser downstream of said compressor section for transfer to at least one of the turbine section and the compressor section (functional limitation. Mackin: Fig6, disclosed piping arrangement is capable of being a “diffuser” case and performs the other functions; C13L17-60).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 6
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 5, wherein said first sensor senses the pressure within a part of said diffuser which is connected to pass cooling air to at least one of the turbine and compressor sections (functional limitation. Mackin: Fig6, sensor 616; C13L17-60).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 7
The combination of Mackin and McCune, discloses: ““The gas turbine engine as set forth in claim 6, wherein said first sensor is positioned on (Mackin: sensor 616 is mounted in system, and thus is connected to diffuser) said diffuser (Mackin: any structure of engine 200 that is capable of ‘diffusing’ fluid, including; turbine 234, turbine at bottom of drawing, interchanger 604, any tube of non-constant diameter, etc.).”
Claim 8
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 6, wherein a pressure tap taps air from within said diffuser to said first sensor (functional limitation. Mackin: sensor 616 senses pressure from within interchanger 604 taps the pressure and senses the pressure), said first sensor being remote from said diffuser (Mackin: sensor 616 is not the same structure as diffuser, thus ‘is remote’).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 9, see 112b section above
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 1 [[2]], wherein said first sensor is located to be line replaceable (functional limitation. Mackin: sensor 616 is capable of being replaced).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 10
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 1, wherein a reference pressure is also sensed and said pressure sensed by said first sensor is compared to said reference pressure as said expected condition (functional limitation. Mackin: Fig6,8,9; C13L17-60, C15L62-C16L36).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 11
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 10, wherein said reference pressure is a pressure sensed downstream of said compressor section (functional limitation. Mackin: Fig6,8,9; C13L17-60, C15L62-C16L36).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 12
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 1, wherein said expected condition is an artificially determined reference pressure (Mackin: Fig8, threshold value is a preset or predetermined limit as derived from the engine’s operating conditions to at least the same degree of support as applicant has for the instant limitation; C13L17-60, C15L62-C16L36).”
Claim 13
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 1, wherein said action is a maintenance step, and the comparison results in varying levels of indicated maintenance (recitation not required, as it merely further .”
Claim 14
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 13, wherein if the comparison results in the sensed pressure differing from said expected pressure by a first amount, then routine maintenance may be indicated whereas if said sensed pressure differs from said expected pressure by a second greater amount, a step more than routine maintenance may be indicated (recitations are not required by claim due to each instance of “if”, as the claim language does not specify what happens in the “if not” condition, see MPEP 2111.04.II).”
Claim 15
The combination of Mackin and McCune, discloses: “The gas turbine engine as set forth in claim 14, wherein said more drastic step is a power reduction of the engine (recitation not required by claim due merely a further description of the not required recitations of claim 14).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747